Title: From Benjamin Franklin to Alexander Colden, 2 June 1773
From: Franklin, Benjamin
To: Colden, Alexander


Dear Sir
London, June 2. 1773.
I received yours of April 7. inclosing Coningham and Nesbit’s Bill on D. Harvey & Co for £200 with which your Account is credited. In my last I acknowledged the Receipt of Christie’s renew’d Bill for £338 17s. 2½d.
I am glad the last Years Accounts are to come by the next Packet, for then we shall have the whole settled and pass’d together, there having been a Delay for some time occasioned by the Mislaying of a preceding Account at the Office. If at the Settlement, any thing new should be required in the Mode of rendring your Accounts I shall acquaint you with it.
I admire your good Father’s rare Felicity in retaining so long his Health, and Spirits, and particularly that Vigour of his mental Faculties which enables him still to amuse himself with abstruse philosophical Disquisitions. For my own part, every thing of difficult Discussion, and that requires close Attention of Mind, and an Application of long Continuance, grows rather irksome to me; and where there is not some absolute Necessity for it, as in the Settlement of Accounts, or the like; I am apt to indulge the Indolence usually attending Age, in postponing such Business from time to time: tho’ continually resolving to do it. This has been the Case with regard to your Father’s Philosophical Piece on the Principles of Vital Motion, which he did me the Honour some time since to desire my Opinion of. I have read it cursorily and long intended to read it with close Attention, and still intend it, but what with Business that takes up so much of my Time, Interruptions of various kinds, and the Indolence I have above confessed, I have hitherto put it off. In my Voyage home, which I am now preparing for, I promise my self to study it thoroughly, so that if I have the Happiness once more of meeting him, we may discourse of it together. In the mean time, present my best Respects to him, and believe me, with great Regard, Dear Sir, Your most obedient humble Servant
B F
Mr Colden
